Citation Nr: 1024048	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under U.S.C.A. § 1151 for 
residuals of a muscle tear of the rectum as a result of VA 
treatment. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board notes that the Veteran has submitted a substantive 
appeal (VA Form 9) regarding the issue of entitlement to a 
higher rating for bilateral hearing loss; however, his claims 
file does not contain a rating decision, notice of 
disagreement, or statement of the case regarding this issue.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In March 2008, the Veteran testified before a Veterans Law 
Judge who has since left her employment at the Board.  In 
June 2010, the Veteran was informed of such fact and was 
given the opportunity to request an additional hearing.  
Thereafter, in later in June 2010, the Veteran indicated that 
he wished to be scheduled for a Board hearing before a 
Veterans Law Judge sitting at the RO.  Therefore, a remand is 
necessary in order to afford the Veteran his requested 
hearing.  38 C.F.R. §§ 20.703, 20.704 (2009).   Accordingly, 
the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.

The Board intimates no opinion as to the outcome of this 
case.  The Veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


